Citation Nr: 1234636	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  99-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability other than posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to June 1974, from October 1976 to July 1978, and from August 1979 to March 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In his June 1999 VA Form 9 (Substantive Appeal), the Veteran requested a Travel Board hearing; he withdrew the request in December 1999.  This matter was before the Board in November 2005, June 2009, and December 2010 when, in pertinent part, it was remanded for further development.  

The December 2010 Board decision recharacterized the issue as service connection for a psychiatric disability, to include PTSD (in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009)); denied service connection for PTSD (as that aspect of the claim was fully developed for appellate review); and remanded for further development the matter of service connection for psychiatric disability other than PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the record, to includeVirtual VA (VA's electronic data storage system) found that the RO has not complied with the remand instructions in the December 2010 Remand.  The Board's December 2010 Remand noted that the Veteran has psychiatric diagnoses of adjustment disorder with depressed mood, major depressive disorder (MDD), and generalized anxiety disorder, and that the matter of service connection for a psychiatric disability other that PTSD had not been developed for appellate review.  As (under Clemons v. Shinseki, 23 Vet. App. 1 (2009)) that matter was part and parcel of the service connection for PTSD claim, the matter of service connection for psychiatric disability other than PTSD was remanded for development and adjudicatory action.  The Board requested that the Veteran be provided VCAA-compliant notice, and asked to identify all providers of evaluation and/or treatment he has received for psychiatric disability since his discharge from active duty, and that the RO arrange for any additional development deemed necessary.  Compliance with the Board's remand instructions is not a discretionary matter.  Accordingly, the appeal must be returned for compliance with the Board's previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran VCAA-compliant notice regarding his claim of service connection for a psychiatric disability other than PTSD, and afford him the opportunity to respond.  

2. The RO should ask the Veteran to identify all providers of evaluation and/or treatment he has received for psychiatric disability since his discharge from active duty (records of which are not already associated with the claims file), and to provide authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of the complete clinical records of the identified evaluations and/or treatment.  The Veteran should be notified if any records identified are not received.  

3. Following the above, and any further development deemed necessary (e.g., an examination to secure a nexus opinion, if indicated), the RO should adjudicate the matter(s) of service connection for a psychiatric disability other than PTSD.  He should be notified of the determination(s).  If it is/are unfavorable to him (and he files a notice of disagreement in the matter), the RO should issue an appropriate statement of the case in the matter(s) and afford him and his representative the opportunity to respond.  If this occurs, the case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

